Citation Nr: 1216984	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO. 08-22 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for service-connected peripheral neuropathy of the left upper extremity.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2008, the Veteran submitted a notice of disagreement (NOD) to the RO's January 2008 rating decision to continue a 60 percent evaluation for his left upper extremity disability, continue a 10 percent evaluation for service-connected tinnitus, and continue a noncompensable evaluation for service-connected hearing loss. Although the RO issued an August 2008 statement of the case (SOC) concerning the issues and the Veteran submitted a timely substantive appeal (VA Form 9), he indicated that he was only appealing the 60 percent evaluation of his left upper extremity. He did not list the hearing loss and tinnitus claims; therefore, the issues are not on appeal before the Board.

The Veteran was scheduled for a Travel Board hearing in July 2009; however, he failed to report for that hearing. As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record. 38 C.F.R. § 20.704(d),(e).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

There are additional treatment records that have not been associated with the claims file. In particular, in a September 2008 VA treatment note, a physical medicine rehabilitation physician indicated that the Veteran completed five weeks of fee-basis occupational therapy for left hand, wrist, and elbow range of motion, stretching, and strengthening exercises. The physician noted that the Veteran began occupational therapy in July 2008. He also reported that during therapy, the Veteran made progress with respect to the range of motion of his left fingers and volitional flexion which was "non existent (sic) before intervention." Additionally, in an October 2008 VA mental health note, the authoring psychiatrist reported the Veteran was participating in fee-basis occupational therapy at Peace Rehabilitation Hospital. Therefore, the RO should request that the Veteran provide the necessary identifying information and authorization to obtain any and all treatment records pertaining to his occupational therapy at Peace Rehabilitation Hospital dated after July 2008.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the current severity of a disability. See 38 C.F.R. § 3.159 (2011). 

The last VA neurological disorders examination was conducted in January 2009, over three years ago. In the examination report, the examining physician opined that physical examination of the left upper extremity revealed the same symptoms as demonstrated during the December 2007 VA peripheral nerves examination. The physician reported that there appeared to have been "no progression" of muscle atrophy, sensory impairment, or weakness over the past 12 months. However, a July 2008 VA physical medicine rehabilitation treatment record suggested that the Veteran had limited range of motion in his left hand fingers which was improved by fee-basis occupational therapy and the private occupational therapy records have not been associated with the record.

The RO/AMC must afford the Veteran an updated medical examination. See 38 C.F.R. § 3.327(a) (2011); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that in a claim for increased rating, the Board erred in relying on a 23-month-old examination where the appellant submitted evidence to indicate there has been a material change in his disability since that examination). VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any private occupational or physical therapy treatment notes from Peace Rehabilitation Hospital for the Veteran's left upper extremity disability and associated radiculopathy beginning in July 2008. 

* The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. In particular, the RO must ensure that it has obtained all outstanding VA treatment records.

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to specifically include any private occupational or physical therapy treatment notes from Peace Rehabilitation Hospital for the left upper extremity disability and associated radiculopathy beginning in July 2008.

2. After the above development has been conducted, the RO/AMC will afford the Veteran a VA neurological disorders examination. The following considerations will govern the examination:

* The examiner will be advised the purpose of the examination is to ascertain the severity of the service-connected left upper extremity disability. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder.

* The examiner must review the evidence of record with attention to any VA treatment records dated from November 2006 (one year prior to the Veteran's claim for an increased evaluation) and provide the following opinions:

1. Does the Veteran have complete paralysis of his left upper extremity?

2. Does the Veteran have severe incomplete paralysis of his left upper extremity?

* THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

3. The RO/AMC must then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. 

The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


